EXHIBIT 10.3
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of October 15,
2008, between Developers Diversified Realty Corporation, an Ohio corporation
(“DDR” or the “Company”), and Daniel B. Hurwitz (“Hurwitz”).
Hurwitz has been and is now serving DDR as its President and Chief Operating
Officer. Hurwitz and DDR have heretofore been party to an employment agreement.
DDR and Hurwitz desire to enter into this Agreement to reflect the terms
pursuant to which Hurwitz will continue to serve DDR. (Certain capitalized terms
used in this Agreement have the meanings ascribed to them in Section 22 of this
Agreement.)
DDR and Hurwitz agree, effective as of the date first set forth above (the
“Effective Date”), as follows:
1. Employment, Term. DDR engages and employs Hurwitz to render services in the
administration and operation of its affairs as its President and Chief Operating
Officer, reporting directly to DDR’s Chief Executive Officer (the “CEO”), all in
accordance with the terms and conditions of this Agreement, for an initial term
extending from the Effective Date through December 31, 2009. Effective
December 31, 2008 and on each succeeding December 31 thereafter occurring during
the term of Hurwitz’s employment under this Agreement, the term of that
employment will be automatically extended for one additional calendar year
unless (a) either party has given written notice to the other at least 30 days
in advance of the date on which the term would otherwise be automatically
extended that the term should not be so extended, or (b) Hurwitz’s employment
under this Agreement has been earlier terminated in accordance with the
provisions of one of Sections 6.2 through 6.6 of this Agreement. Thus, for
example, if, as of December 31, 2010, Hurwitz’s employment has not been
terminated under any of Sections 6.2 through 6.6 of this Agreement and neither
party had given notice to the other, by not later than December 1, 2010, of its
intention that the term not be renewed, the term of Hurwitz’s employment under
this Agreement would be automatically extended, as of December 31, 2010, for one
additional year to December 31, 2012. The term of Hurwitz’s employment under
this Agreement is sometimes referred to below as the “Contract Period.”
2. Full-Time Services. Throughout the Contract Period, Hurwitz will devote
substantially all of his business time and efforts to the service of DDR, except
for (a) usual vacation periods and reasonable periods of illness, (b) reasonable
periods of time devoted to his personal financial affairs, and (c) services as a
director or trustee of other corporations or organizations, either for profit or
not for profit, that are not in competition with DDR.
3. Compensation.  For all services to be rendered by Hurwitz to DDR under this
Agreement during the Contract Period, including services as President and Chief
Operating Officer and any other services specified by the CEO or the Board, DDR
will pay and provide to Hurwitz the compensation and benefits specified in this
Section 3.
3.1 Base Salary. From and after the Effective Date, DDR will pay Hurwitz base
salary (the “Base Salary”), in equal monthly or more frequent installments, at
the rate of not less than Six Hundred Sixteen Thousand Dollars ($616,000) per
year, subject to such increases as the Board may approve.

 



--------------------------------------------------------------------------------



 



3.2 Annual Bonus. In addition to an annual base salary, if Hurwitz achieves the
factors and criteria for annual bonus compensation hereinafter described for any
calendar year of the Company, then the Company shall pay annual bonus
compensation to Hurwitz for such calendar year (an “Annual Bonus”), not later
than 75 days following the end of each calendar year, determined and calculated
in accordance with the percentages set forth on Exhibit A attached hereto. 50%
of the total dollar amount of each Annual Bonus shall be paid in cash and the
remaining 50% of the total dollar amount of each Annual Bonus shall be paid in
the form of equity awards, including, without limitation, restricted shares
and/or options to purchase common shares of the Company, upon terms and
conditions as determined by the Company. For purposes of determining the number
of any restricted shares and/or the number of any options to purchase common
shares of the Company that are awarded in payment of the amount of each Annual
Bonus that is to be paid in the form of equity awards, the value of those
restricted shares and/or options shall be determined based on the fair market
value of the common shares of the Company on the date of grant and using the
same methodology and the same valuation assumptions as are utilized by the
Company for determining the value of those restricted shares and/or options for
financial statement reporting purposes. The Company’s award of Annual Bonus
compensation to Hurwitz shall be determined by the factors and criteria,
including the financial performance of the Company and the performance by
Hurwitz of his duties hereunder, that may be established from time to time for
the calculation of Annual Bonus awards by the Executive Compensation Committee
(the “Committee”) of the Board. The performance metrics and specific targets
applicable to the Company’s award of Annual Bonus compensation to Hurwitz for
the calendar year ended December 31, 2008 have been communicated in writing to
Hurwitz by the Company as of the date of this Agreement. For each of the
Company’s calendar years in the Contract Period subsequent to 2008, the Company
will provide Hurwitz with written notice of the performance metrics to be used
and the specific targets applicable to the Company’s award of Annual Bonus
compensation to Hurwitz for such calendar year not later than March 15 of such
year in a format substantially similar to that provided by the Company to
Hurwitz as described in the immediately preceding sentence of this Section 3.2.
3.3 Supplemental Equity Awards. Hurwitz shall be entitled to participate in any
equity or other employee benefit plan that is generally available to senior
executive officers, as distinguished from general management, of the Company,
including, without limitation, outperformance award plans and supplemental
equity award plans. Hurwitz’s participation in and benefits under any such plan
shall be on the terms and subject to the conditions specified in the governing
documents of the particular plan.
4. Benefits.
4.1 Retirement and Other Benefit Plans Generally. Throughout the Contract
Period, Hurwitz will be entitled to participate in all retirement and other
benefit plans maintained by DDR that are generally available to its employees
and with respect to which he is eligible pursuant to the terms of the underlying
plan or plans, including, without limitation, the DDR 401(k) plan for its
employees and any DDR deferred compensation program.
4.2 Insurance, Generally. Throughout the Contract Period, DDR will provide to
Hurwitz and his family life, medical, hospitalization, vision, and dental
insurance with coverage and benefits and at a cost to Hurwitz that is at least
as favorable as that provided to Hurwitz and his family immediately before the
Effective Date and at least as favorable as that provided to any other executive
officer of DDR from time to time during the Contract Period.

2



--------------------------------------------------------------------------------



 



4.3 Insurance, Disability. Except as otherwise provided in the last sentence of
this Section 4.3, DDR will maintain disability insurance in effect with respect
to Hurwitz during the Contract Period sufficient to pay to Hurwitz a monthly
benefit in the event of disability of at least $25,000 per month through age 65
(or, as to so much of that monthly amount as has previously been provided
through a policy that will pay a monthly benefit only for a shorter term,
through the end of that shorter term). If DDR determines not to continue any
particular disability insurance policy for Hurwitz described in this
Section 4.3, DDR’s obligation to continue to maintain such disability insurance
policy will terminate, and DDR will self-insure the disability benefit that
would have been provided to Hurwitz had such disability insurance policy
remained in effect through the date, if any, on which Hurwitz would otherwise
have qualified for benefits under such disability insurance policy, and DDR will
pay the same disability benefit to Hurwitz that would have otherwise been
provided under such disability insurance policy.
4.4 Vacation and Sick Leave. Hurwitz will be entitled to such periods of
vacation and sick leave as is consistent with historical practices as
established before the Effective Date and as may be determined by the CEO in his
reasonable and good faith discretion (but in any event not less than four weeks
per year or such longer period as may be provided under the DDR vacation and
sick leave policy for executive officers).
4.5 Club Membership. Throughout the Contract Period, DDR will name Hurwitz as a
corporate designee under its membership at Barrington Country Club, will bear
the cost of regular membership fees, assessments, and dues incurred at that club
by Hurwitz, and will reimburse Hurwitz for the amount of any charges reasonably
incurred at that club in the conduct of DDR’s business.
5. Expense Reimbursement. DDR will reimburse Hurwitz or provide him with an
expense allowance during the Contract Period for travel, entertainment, and
other expenses reasonably and necessarily incurred by him in connection with
DDR’s business. Hurwitz will provide such documentation with respect to expenses
to be reimbursed as DDR may reasonably request.
6. Termination.
6.1 Upon Expiration following Notice of Non-Renewal. If either party gives
timely written notice to the other of his or its intention to discontinue the
otherwise automatic renewal of the term of Hurwitz’s employment hereunder (a
“Non-Renewal Notice”) as contemplated by clause (a) of Section 1 above, that
term will terminate at the close of business on December 31, 2009 (if the term
has never been automatically renewed) or on such later December 31 through which
the term has previously been automatically renewed as contemplated by Section 1
above.
6.2 Death or Disability. Hurwitz’s employment under this Agreement will
terminate immediately upon his death. DDR may terminate Hurwitz’s employment
under this Agreement immediately upon giving notice of termination if Hurwitz is
Totally Disabled (as that term is defined in Section 9.1 below) for an aggregate
of 120 days in any consecutive 12 calendar months or for 90 consecutive days.
6.3 For Cause by DDR.
(a) Before or More than Two Years After a Change in Control. DDR may terminate
Hurwitz’s employment under this Agreement for “Cause” at any time that is either
(x) before the occurrence of a Change in Control or (y) more than two years
after the

3



--------------------------------------------------------------------------------



 



occurrence of the most recent Change in Control, upon the occurrence of any of
the following circumstances:
(i) (A) Hurwitz commits a fraud or a felony or an act that is not or a series of
acts that are not taken in good faith and (B) the commission of such fraud,
felony or act or series of acts results in material injury to the business
reputation of DDR.
(ii) Hurwitz commits an act or series of repeated acts of dishonesty that are
materially inimical to the best interests of DDR.
(iii) Other than as a result of disability, Hurwitz consistently fails to
perform his duties and responsibilities as specified in Sections 1 and 2 above
and the failure continues for 15 days after the Board has advised him in writing
of that failure.
(iv) Hurwitz has materially breached any provision of this Agreement (other than
Section 1 or 2 above, as to any breach of which Section 6.3(a)(iii) would apply)
and the breach has not been cured in all substantial respects within 30 days
after the Board has advised him in writing of the nature of the breach.
(b) Within Two Years After a Change in Control. During any period beginning upon
the occurrence of any Change in Control and ending on the second anniversary of
that and any later Change in Control, DDR may terminate Hurwitz’s employment
under this Agreement for “Cause” only if DDR has grounds for a “Termination for
Cause” as that term is defined in the Change in Control Agreement.
(c) If DDR notifies Hurwitz that it is terminating his employment for Cause
under this Section 6.3, whether pursuant to Section 6.3(a) or 6.3(b), Hurwitz
will have the right to have the justification for the termination determined by
arbitration. Hurwitz may exercise this right by serving a written request for
arbitration on DDR within 30 days after his receipt of notice of the termination
for Cause from DDR. Upon receipt of any such request for arbitration from
Hurwitz, DDR will promptly request the appointment of three arbitrators by the
American Arbitration Association and thereafter the question of Cause will be
determined as provided in Section 20.1. Both Hurwitz and DDR will use all
reasonable efforts to facilitate and expedite any such arbitration and will act
to cause the arbitration to be completed as promptly as possible. During the
pendency of the arbitration, DDR will continue to pay and provide to Hurwitz all
compensation and benefits to which he is entitled during the continuation of his
employment under this Agreement (without regard to the purported termination of
that employment by DDR). If at any time during the pendency of any such
arbitration DDR fails to pay and provide all compensation and benefits to
Hurwitz in a timely manner, DDR will be deemed to have automatically waived
whatever rights it then may have had to terminate Hurwitz’s employment for Cause
and DDR’s notice of termination will be deemed to be automatically rescinded.
6.4 For Good Reason by Hurwitz. Hurwitz may terminate his employment under this
Agreement for “Good Reason” if any of the following circumstances occur:

4



--------------------------------------------------------------------------------



 



(a) DDR materially changes Hurwitz’s duties and responsibilities from those set
forth in Section 1 above and the change has not been rescinded to Hurwitz’s
satisfaction within 15 days after Hurwitz has advised DDR in writing of
dissatisfaction with the change.
(b) DDR changes Hurwitz’s place of employment or its principal executive offices
to a location that is more than 50 miles from the geographical center of
Cleveland, Ohio.
(c) DDR materially breaches any of its obligations under this Agreement (other
than its obligations under Section 1 above, as to any breach of which
Section 6.4(a) would apply) and the breach is not cured in all material respects
within 30 days after Hurwitz has advised the Board in writing of the breach.
6.5 Without Cause by DDR. DDR may terminate Hurwitz’s employment under this
Agreement at any time without Cause pursuant to written notice provided to
Hurwitz not less than ninety days in advance of such termination upon the
affirmative vote of a majority of all of the members of the Board. Any
termination under this Section 6.5 will be effective at such time as the Board
may specify in that written notice.
6.6 Without Good Reason by Hurwitz. Hurwitz may terminate his employment under
this Agreement at any time without Good Reason pursuant to written notice
provided to DDR not less than ninety days in advance of such termination. Any
termination under this Section 6.6 will be effective at such time as Hurwitz may
specify in that written notice.
7. Payments upon Termination.
7.1 Upon Termination For Cause or Without Good Reason. If Hurwitz’s employment
under this Agreement is terminated by DDR for Cause or by Hurwitz without Good
Reason (which, for all purposes of this Agreement, will include termination of
Hurwitz’s employment upon expiration of the term as contemplated by Section 6.1
if the Non-Renewal Notice was given by Hurwitz), DDR will pay and provide to
Hurwitz his Base Salary through the Termination Date to the extent not already
paid and continuing life, disability, medical, hospitalization, vision, and
dental insurance at the levels specified in Section 4.2 through the Termination
Date, and, except as may otherwise be required by law, DDR will not pay or
provide to Hurwitz any further compensation or other benefits under this
Agreement. DDR will pay any Base Salary referred to in this Section 7.1 to
Hurwitz within 30 days of the Termination Date.
7.2 Upon Termination Without Cause or For Good Reason. If Hurwitz’s employment
under this Agreement is terminated by DDR without Cause (which, for all purposes
of this Agreement, will include termination of Hurwitz’s employment upon
expiration of the term as contemplated by Section 6.1 if the Non-Renewal Notice
was given by DDR) or by Hurwitz for Good Reason, DDR will pay and provide to
Hurwitz the amounts and benefits specified in this Section 7.2, except that DDR
will not be obligated to pay the lump sum amounts specified in either of
Sections 7.2(c) or 7.2(d) unless either (x) DDR is deemed to have waived the
obligation to provide a Release as provided in Section 8.2 or (y) Hurwitz has
timely executed a Release as contemplated by Section 8.3. The amounts and
benefits specified in this Section 7.2 are as follows:
(a) Hurwitz’s Base Salary through the Termination Date, to the extent not
already paid. DDR will pay this amount to Hurwitz within 30 days of the
Termination Date.

5



--------------------------------------------------------------------------------



 



(b) The amount of the Annual Bonus with respect to the immediately preceding
calendar year, to the extent not already paid. DDR will pay this amount to
Hurwitz on the same date and in the same amount that the Annual Bonus for that
year would have been paid if Hurwitz’s employment had not been terminated, but
in any event not later than March 15 of the current year.
(c) If the Termination Date is on or prior to December 31, 2008, a lump sum
amount equal to $3 million. Except as otherwise provided in Section 14.2, DDR
will pay this amount to Hurwitz during the Seventh Month after the Termination
Date.
(d) If the Termination Date is after December 31, 2008, a lump sum amount equal
to the greater of (i) $3 million or (ii) the sum of (A) Hurwitz’s Base Salary
for the calendar year in which the termination occurs plus (B) the amount of
Annual Bonus paid or payable, as the case may be, to Hurwitz for the calendar
year immediately preceding the calendar year in which such Termination Date
occurs. Except as otherwise provided in Section 14.2, DDR will pay this amount
to Hurwitz during the Seventh Month after the Termination Date.
(e) Continuing life, disability, medical, hospitalization, vision, and dental
insurance to Hurwitz and his family at the levels specified in Section 4.2
through the first anniversary of the Termination Date. To assure compliance with
Section 409A of the Internal Revenue Code, the timing of the provision of these
benefits will be subject to Sections 14.1 and 14.3 if and to the extent either
of those sections is applicable according to its terms.
(f) Notwithstanding any provision of any annual long-term incentive compensation
plan or program of the Company, or any provision in any annual long-term
incentive compensation award agreement between the Company and Hurwitz, all
restricted shares and similar equity awards granted to Hurwitz that vest based
solely upon Hurwitz’s continued employment with the Company or the passage of
time, and which awards have not otherwise vested, shall vest immediately upon
the Termination Date. To the extent applicable, the Company and Hurwitz each
intend the provisions of this Section 7.2(f) to operate as an amendment to all
relevant provisions of any equity compensation plans or programs of the Company
and all relevant equity compensation award agreements between the Company and
Hurwitz specifically to effect the intent of this Section 7.2(f); provided,
however, that, notwithstanding anything to the contrary in the foregoing, this
Section 7.2(f) shall not apply to any equity awards granted or issued pursuant
to any outperformance award plans (including the Outperformance Long-Term
Incentive Plan) or supplemental equity award plans (including the 2007
Supplemental Equity Plan) of the Company, which awards shall vest and be
exercisable pursuant to the terms of such plans.
(g) Notwithstanding any provision of any annual long-term incentive compensation
plan or program of the Company, or any provision in any annual long-term
incentive compensation award agreement between the Company and Hurwitz, all
stock options and similar equity awards granted to Hurwitz by the Company that
have not otherwise vested shall be vested immediately upon the Termination Date.
To the extent applicable, the Company and Hurwitz each intend the provisions of
this Section 7.2(g) to operate as an amendment to all relevant provisions of any
equity compensation plans or programs of the Company and all relevant equity
compensation award agreements between the Company and Hurwitz specifically to
effect the intent of this Section 7.2(g); provided,

6



--------------------------------------------------------------------------------



 



however, that, notwithstanding anything to the contrary in the foregoing, this
Section 7.2(g) shall not apply to any equity awards granted or issued pursuant
to any outperformance award plans (including the Outperformance Long-Term
Incentive Plan) or supplemental equity award plans (including the 2007
Supplemental Equity Plan) of the Company, which awards shall vest and be
exercisable pursuant to the terms of such plans.
7.3 Upon Termination by Reason of Death. If Hurwitz’s employment under this
Agreement is terminated by reason of his death, DDR will pay, or cause to be
paid, and provide, or cause to be provided, to Hurwitz’s personal representative
and his family, as appropriate, the amounts and benefits specified in this
Section 7.3, except that DDR will not be obligated to pay the lump sum amount
specified in Section 7.3(c) unless either (x) DDR is deemed to have waived the
obligation to provide a Release as provided in Section 8.2 or (y) Hurwitz’s
personal representative has timely executed a Release as contemplated by
Section 8.3. The amounts and benefits specified in this Section 7.3 are as
follows:
(a) Hurwitz’s Base Salary through the Termination Date, to the extent not
already paid. DDR will pay this amount to Hurwitz’s personal representative
within 30 days of the Termination Date.
(b) The amount of the Annual Bonus with respect to the immediately preceding
calendar year, to the extent not already paid. DDR will pay this amount to
Hurwitz’s personal representative on the same date and in the same amount that
the Annual Bonus for that year would have been paid if Hurwitz’s employment had
not been terminated, but in any event not later than March 15 of the current
year.
(c) A lump sum amount equal to $2.5 million, which amount DDR may pay directly
or may provide by arranging for life insurance benefits to be made available to
Hurwitz and his family under one or more life insurance policies obtained by
DDR. Hurwitz agrees, if requested by DDR, to assist DDR in obtaining such life
insurance policy or policies, including by submitting to physical examinations
or providing medical histories or other data that may be required in connection
with obtaining any such policy or policies. Except as otherwise provided in
Section 14.2, if DDR is obligated to make a lump sum payment of this amount
(rather than through the arrangement of certain life insurance benefits for
Hurwitz as described in the immediately prior sentence), it will pay this amount
to Hurwitz as soon as practicable following his death, but in no event later
than March 15 of the year after the year in which his death occurs; provided,
that neither Hurwitz nor his estate may designate the taxable year of payment.
(d) Continuing life, disability, medical, hospitalization, vision, and dental
insurance to Hurwitz’s family at the levels specified in Section 4.2 through the
first anniversary of the Termination Date. To assure compliance with
Section 409A, the timing of the provision of these benefits will be subject to
Sections 14.1 and 14.3 if and to the extent either of those sections is
applicable according to its terms.
7.4 Upon Termination by Reason of Disability. If Hurwitz’s employment under this
Agreement is terminated by DDR pursuant to Section 6.2 following Hurwitz’s
disability, DDR will pay and provide to Hurwitz and his family, as appropriate,
the amounts and benefits specified in this Section 7.4, except that DDR will not
be obligated to pay the lump sum amounts specified in either of Sections 7.4(c)
or 7.4(d) unless either (x) DDR is deemed to have waived the obligation to
provide a Releases as provided in Section 8.2 or (y) Hurwitz (or his personal
representative)

7



--------------------------------------------------------------------------------



 



has timely executed a Release as contemplated by Section 8.3. The amounts and
benefits specified in this Section 7.4 are as follows:
(a) Hurwitz’s Base Salary through the Termination Date, to the extent not
already paid. DDR will pay this amount to Hurwitz within 30 days of the
Termination Date.
(b) The amount of the Annual Bonus with respect to the immediately preceding
calendar year, to the extent not already paid. DDR will pay this amount to
Hurwitz on the same date and in the same amount that the Annual Bonus for that
year would have been paid if Hurwitz’s employment had not been terminated, but
in any event not later than March 15 of the current year.
(c) A lump sum amount equal to two times Hurwitz’s Base Salary in effect on the
Termination Date. DDR will pay this amount to Hurwitz during the Seventh Month
after the Termination Date.
(d) A lump sum amount payable entirely in cash and equal to a pro rata portion
of the entire Annual Bonus with respect to the calendar year in which Hurwitz’s
employment is terminated by DDR pursuant to Section 6.2 following Hurwitz’s
disability. For purposes of determining this lump sum amount, the entire Annual
Bonus with respect to the calendar year in which the Termination Date occurs
will be calculated as follows: (i) for any applicable performance metrics with
specific quantifiable targets, achievement of such targets will be evaluated
based on actual results for the entire calendar year in which the Termination
Date occurs; and (ii) for any applicable discretionary or other metrics,
Hurwitz’s performance will be evaluated based on his individual performance
during the portion of such calendar year ending on the Termination Date. The pro
rata portion of the entire Annual Bonus (calculated in the manner described in
the immediately preceding sentence) will be based on the number of days in the
portion of the calendar year ending on the Termination Date as compared to the
number of days in the entire calendar year. DDR will pay this lump sum amount to
Hurwitz on the same date that the Annual Bonus for that year would have been
paid if Hurwitz’s employment had not been terminated, but in any event not later
than March 15 of the calendar year following the calendar year in which
Hurwitz’s employment is terminated by DDR pursuant to Section 6.2 following
Hurwitz’s disability.
For the avoidance of doubt, the following example illustrates the application of
this Section 7.4(d): assuming that (1) Hurwitz’s employment is terminated by DDR
pursuant to Section 6.2 on May 1, 2009, (2) Hurwitz’s target Annual Bonus
opportunity for 2009 (established before Hurwitz’s employment was so terminated)
was $100,000, of which $80,000 was dependent on performance metrics with
specific quantifiable targets and $20,000 was dependent on a discretionary
evaluation of Hurwitz’s individual performance, (3) actual results for 2009
equaled 110% achievement of the specific quantifiable targets, and (4) Hurwitz’s
individual performance during the period from January 1, 2009 through May 1,
2009 was evaluated as meeting 100% of expectations, then: (A) the entire Annual
Bonus for 2009 for Hurwitz would be $108,000 (representing the sum of $88,000
(which is 110% of the $80,000 portion of the target Annual Bonus opportunity
dependent on specific quantifiable targets) plus $20,000 (which is 100% of the
$20,000 portion of the target Annual Bonus opportunity dependent on the
discretionary evaluation of Hurwitz’s individual performance)); and (B) the lump
sum amount payable pursuant to this Section 7.4(d) would be $35,803
(representing the entire

8



--------------------------------------------------------------------------------



 



Annual Bonus for 2009 of $108,000 multiplied by a fraction the numerator of
which is 121 (which is the number of days during the period from January 1, 2009
through May 1, 2009) and the denominator of which is 365 (which is the number of
days in 2009).
(e) Continuing life, disability, medical, hospitalization, vision, and dental
insurance to Hurwitz and his family at the levels specified in Section 4.2
through the first anniversary of the Termination Date. To assure compliance with
Section 409A, the timing of the provision of these benefits will be subject to
Sections 14.1 and 14.3 if and to the extent either of those sections is
applicable according to its terms.
8. Release. This Section 8 will apply only upon termination of Hurwitz’s
employment (a) by reason of his death, (b) by DDR, either without Cause or
pursuant to Section 6.2 following Hurwitz’s disability, or (c) by Hurwitz for
Good Reason.
8.1 Presentation of Release by DDR. If this Section 8 applies, DDR may present
to Hurwitz (or in the case of Hurwitz’s death or legal incapacity, to Hurwitz’s
personal representative), not later than 21 days after the Termination Date, a
form of release (a “Release”) of all current and future claims, known or
unknown, arising on or before the date on which the Release is to be executed,
that Hurwitz or his assigns have or may have against DDR or any Subsidiary, and
the directors, officers, and affiliates of any of them, in such form as may
reasonably be presented by DDR together with a covering message in which DDR
advises Hurwitz (or his personal representative) that the Release is being
presented in accordance with this Section 8.1 and that a failure by Hurwitz (or
his personal representative) to execute and return the Release as contemplated
by Section 8.3 would relieve DDR of the obligation to make payments otherwise
due to Hurwitz (or to his personal representative) under one or more portions of
any of Sections 7.2, 7.3 or 7.4, as the case may be.
8.2 Effect of Failure by DDR to Present Release. If DDR fails to present a
Release and covering message to Hurwitz (or his personal representative) as
contemplated by Section 8.1 within 21 days of the Termination Date, DDR will be
deemed to have waived the requirement that Hurwitz (or his personal
representative) execute a Release as a condition to receiving payments under any
portion of any of Sections 7.2, 7.3 or 7.4, as the case may be.
8.3 Execution of Release by Hurwitz or His Personal Representative. If DDR does
present a Release and covering message to Hurwitz (or his personal
representative) as contemplated by Section 8.1 within 21 days of the Termination
Date, Hurwitz (or his personal representative) will have until 50 days after the
Termination Date (i.e., at least 29 days after presentation of the Release to
Hurwitz (or his personal representative)) within which to deliver an executed
copy of the Release to DDR and thereby satisfy the condition to receiving
payments under any portion of any of Sections 7.2, 7.3 or 7.4, as the case may
be, provided that Hurwitz (or his personal representative) does not revoke the
execution of the Release during any applicable revocation period.
8.4 Effect of Failure to Execute Release or of Revocation of Release. If Hurwitz
(or his personal representative) fails to deliver an executed copy of the
Release to DDR within 50 days after the Termination Date or revokes the
execution of the Release during any applicable revocation period, Hurwitz (or
his personal representative) will be deemed to have waived the right to receive
all payments under Sections 7.2, 7.3 or 7.4, as the case may be, that were
conditioned on the Release.

9



--------------------------------------------------------------------------------



 



9. Disability Definitions; Physical Examination.
9.1 Definitions. For all purposes of this Agreement:
(a) Hurwitz’s “Own Occupation” means the regular occupation in which he is
engaged under this Agreement at the time he becomes disabled.
(b) “Total Disability” means that, because of sickness or injury, Hurwitz is not
able to perform the material and substantial duties of his Own Occupation.
(c) “Totally Disabled” means that Hurwitz suffers from Total Disability (and
Hurwitz will be deemed to continue to be Totally Disabled so long as he is not
able to work in his Own Occupation even if he works in some other capacity).
9.2 Physical Examination. If either DDR or Hurwitz, at any time or from time to
time after receipt of notice of Hurwitz’s Total Disability from the other,
desires to contend that Hurwitz is not Totally Disabled, Hurwitz will promptly
submit to a physical examination by the chief of medicine of any major
accredited hospital in the Cleveland, Ohio area and, unless that physician
issues his written statement to the effect that, in his opinion, based on his
diagnosis, Hurwitz is capable of resuming his Own Occupation and devoting his
full time and energy to discharging the duties of his Own Occupation, Hurwitz
will be deemed to be and to continue to be Totally Disabled for all purposes of
this Agreement.
10. No Set-Off; No Obligation to Seek Other Employment or to Otherwise Mitigate
Damages; No Effect Upon Other Plans. DDR’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations under
this Agreement will not be affected by any set-off, counterclaim, recoupment,
defense, or other claim whatsoever that DDR or any Subsidiary may have against
Hurwitz, except that the prohibition on set-off, counterclaim, recoupment,
defense, or other claim contained in this sentence will not apply if Hurwitz’s
employment is terminated by DDR for Cause. Hurwitz will not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise. The amount of any payment provided for
under this Agreement will not be reduced by any compensation or benefits earned
by Hurwitz as the result of employment by another employer or otherwise after
the Termination Date. Neither the provisions of this Agreement nor the making of
any payment provided for under this Agreement, nor the termination of DDR’s
obligations under this Agreement, will reduce any amounts otherwise payable, or
in any way diminish Hurwitz’s rights, under any incentive compensation plan,
stock option or stock appreciation rights plan, restricted stock plan or
agreement, deferred compensation, retirement, or supplemental retirement plan,
stock purchase and savings plan, disability or insurance plan, or other similar
contract, plan, or arrangement of DDR or any Subsidiary, all of which will be
governed by their respective terms.
11. Payments Are in Lieu of Severance Payments.  If Hurwitz becomes entitled to
receive payments under this Agreement and/or the Change in Control Agreement as
a result of termination of his employment, those payments will be in lieu of any
and all other claims or rights that Hurwitz may have against DDR for severance,
separation, and/or salary continuation pay upon that termination of his
employment.
12. Covenants and Confidential Information. Hurwitz acknowledges DDR’s reliance
on and expectation of Hurwitz’s continued commitment to performance of his
duties and responsibilities during the Contract Period and he assumes the
obligations set out in this Section 12 in light of that reliance and expectation
on the part of DDR.

10



--------------------------------------------------------------------------------



 



12.1 Noncompetition. During the Contract Period and for a period of one year
thereafter, Hurwitz will not, directly or indirectly, own, manage, control, or
participate in the ownership, management, or control of, or be employed or
engaged by or otherwise affiliated or associated as a consultant, independent
contractor, or otherwise with, any of the four largest real estate investment
trusts (excluding the Company) that focus primarily on neighborhood and
community shopping centers, based on market capitalization as of the Termination
Date; provided, however, that the ownership by Hurwitz of not more than one
percent of any class of publicly traded securities of any entity will not be
deemed a violation of this Section 12.1.
12.2 Confidentiality. Throughout the Contract Period and for a period of two
years thereafter, Hurwitz will not disclose, divulge, discuss, copy, or
otherwise use or suffer to be used in any manner, in competition with, or
contrary to the interests of, DDR, any confidential information relating
to DDR’s operations, properties, or otherwise to its particular business or
other trade secrets of DDR, it being acknowledged by Hurwitz that all such
information regarding the business of DDR compiled or obtained by, or furnished
to, during his employment by or association with DDR is confidential information
and DDR’s exclusive property. The restrictions in this Section 12.2 will not
apply to any information to the extent that it (a) is clearly obtainable in the
public domain, (b) becomes obtainable in the public domain, except by reason of
the breach by Hurwitz of his obligations under this Section 12.2, (c) was not
acquired by Hurwitz in connection with his employment or affiliation with DDR,
(d) was not acquired by Hurwitz from DDR or its representatives, or (e) is
required to be disclosed by rule of law or by order of a court or governmental
body or agency.
12.3 Nonsolicitation. During the Contract Period and for a period of two years
thereafter, Hurwitz will not directly or indirectly solicit or induce or attempt
to solicit or induce any employee of DDR and/or of any Subsidiary or affiliate
to terminate his or her employment with DDR and/or any Subsidiary.
12.4 Remedies. Hurwitz acknowledges that the remedy at law for any breach by him
of this Section 12 may be inadequate and that the damages following from any
such breach may not be readily susceptible to being measured in monetary terms.
Accordingly, Hurwitz agrees that, upon adequate proof of Hurwitz’s violation of
any legally enforceable provision of this Section 12, DDR will be entitled to
immediate injunctive relief and may obtain a temporary order restraining any
threatened or further breach. Nothing in this Section 12 will be deemed to limit
DDR’s remedies at law or in equity for any breach by Hurwitz of any of the
provisions of this Section 12 that may be pursued or availed of by DDR.
12.5 Acknowledgement. Hurwitz has carefully considered the nature and extent of
the restrictions upon him and the rights and remedies conferred upon DDR under
this Section 12, and hereby acknowledges and agrees that the same are reasonable
in time and territory, are designed to eliminate competition that otherwise
would be unfair to DDR, do not stifle the inherent skill and experience of
Hurwitz, would not operate as a bar to Hurwitz’s sole means of support, are
fully required to protect the legitimate interests of DDR ,and do not confer a
benefit upon DDR disproportionate to the detriment to Hurwitz.
13. Gross-Up of Payments Deemed to be Excess Parachute Payments.
13.1 Acknowledgement; Determination by Accounting Firm. DDR and Hurwitz
acknowledge that, following a Change in Ownership or Control, one or more
payments or distributions to be made by DDR or an affiliated entity to or for
the benefit of Hurwitz pursuant to the terms of this

11



--------------------------------------------------------------------------------



 



Agreement or the Change in Control Agreement (including, without limitation, the
issuance of common shares of the Company; the granting or vesting of restricted
shares; and the granting, vesting, exercise or termination of options) (a
“Payment”) may be determined to be an “excess parachute payment” that is not
deductible by DDR or its affiliated entity for Federal income tax purposes and
with respect to which Hurwitz will be subject to an excise tax because of
Sections 280G and 4999, respectively, of the Internal Revenue Code. If a Change
in Ownership or Control occurs, either Hurwitz or DDR may direct the Accounting
Firm, which, subject to any inconsistent position asserted by the Internal
Revenue Service, will make all determinations required to be made under this
Section 13, to determine whether any Payment will be an excess parachute payment
and to communicate its determination, together with detailed supporting
calculations, to DDR and to Hurwitz within 30 days after its receipt of the
direction from Hurwitz or DDR, as the case may be. DDR and Hurwitz will
cooperate with each other and the Accounting Firm and will provide necessary
information so that the Accounting Firm may make all such determinations.
13.2 Gross-Up Payments. If the Accounting Firm determines that any Payment gives
rise, directly or indirectly, to liability on the part of Hurwitz for excise tax
under Section 4999 (and/or any penalties and/or interest with respect to any
such excise tax), DDR will make additional cash payments (each, a “Gross-Up
Payment”) to Hurwitz, from time to time in such amounts as are necessary to put
Hurwitz in the same position, after payment of all federal, state, and local
taxes (whether income taxes, excise taxes under Section 4999 or otherwise, or
other taxes) and any and all penalties and interest with respect to any such
excise tax, as Hurwitz would have been in after payment of all federal, state,
and local income taxes if the Payments (other than in respect of or regarding
any units or awards granted or vested pursuant to any Performance Unit Agreement
between Hurwitz and the Company, or any equity awards granted or issued pursuant
to any outperformance award plans (including the Outperformance Long-Term
Incentive Plan) or supplemental equity award plans (including the 2007
Supplemental Equity Plan) of the Company) had not given rise to an excise tax
under Section 4999 and no such penalties or interest had been imposed. DDR’s
obligation to make Gross-Up Payments under this Section 13 is not contingent on
termination of Hurwitz’s employment with DDR. DDR will make each Gross-Up
Payment to Hurwitz within 30 days of the time that the related Payment
constituting an excess parachute payment is paid or provided to Hurwitz.
13.3 Further Gross-Up Payments as Determined by the IRS. If the Internal Revenue
Service determines that any Payment gives rise, directly or indirectly, to
liability on the part of Hurwitz for excise tax under Section 4999 (and/or any
penalties and/or interest with respect to any such excise tax) in excess of the
amount, if any, previously determined by the Accounting Firm, DDR will make
further Goss-Up Payments to Hurwitz in cash and in such amounts as are necessary
to put Hurwitz in the same position, after payment of all federal, state, and
local taxes (whether income taxes, excise taxes under Section 4999 or otherwise,
or other taxes) and any and all penalties and interest with respect to any such
excise tax, as Hurwitz would have been in after payment of all federal, state,
and local income taxes if the Payments (other than in respect of or regarding
any units or awards granted or vested pursuant to any Performance Unit Agreement
between Hurwitz and the Company, or any equity awards granted or issued pursuant
to any outperformance award plans (including the Outperformance Long-Term
Incentive Plan) or supplemental equity award plans (including the 2007
Supplemental Equity Plan) of the Company) had not given rise to an excise tax
under Section 4999 and no such penalties or interest had been imposed. DDR will
make any additional Gross-Up Payments required by this Section 13.3 not

12



--------------------------------------------------------------------------------



 



later than the due date of any payment indicated by the Internal Revenue Service
with respect to the underlying matters to which the additional Gross-Up relates.
13.4 Contest of IRS Determination by DDR. If DDR desires to contest any
determination by the Internal Revenue Service with respect to the amount of
excise tax under Section 4999, Hurwitz will, upon receipt from DDR of an
unconditional written undertaking to indemnify and hold Hurwitz harmless (on an
after tax basis) from any and all adverse consequences that might arise from the
contesting of that determination, cooperate with DDR in that contest at DDR’s
sole expense. Nothing in this Section 13 will require Hurwitz to incur any
expense other than expenses with respect to which DDR has paid to Hurwitz
sufficient sums so that after the payment of the expense by Hurwitz and taking
into account the payment by DDR with respect to that expense and any and all
taxes that may be imposed upon Hurwitz as a result of his receipt of that
payment, the net effect is no cost to Hurwitz. Nothing in this Section 13 will
require Hurwitz to extend the statute of limitations with respect to any item or
issue in his tax returns other than, exclusively, the excise tax under
Section 4999. If, as the result of the contest of any assertion by the Internal
Revenue Service with respect to excise tax under Section 4999, Hurwitz receives
a refund of a Section 4999 excise tax previously paid and/or any interest with
respect thereto, Hurwitz will promptly pay to DDR such amount as will leave
Hurwitz, net of the repayment and all tax effects, in the same position, after
all taxes and interest, that he would have been in if the refunded excise tax
had never been paid. To assure compliance with Section 409A, DDR will make
payments to Hurwitz with respect to expenses as contemplated in this
Section 13.4 subject to and as provided in Sections 14.1 and 14.3.
13.5 Accounting Firm Fees and Expenses. DDR will bear and pay all fees and
expenses of the Accounting Firm for services performed pursuant to this
Section 13 (“Applicable Fees and Expenses”). To assure compliance with
Section 409A, DDR will pay any Applicable Fees and Expenses subject to and as
provided in Sections 14.1 and 14.3.
14. Compliance with Section 409A.
14.1 Six Month Delay on Certain Payments, Benefits, and Reimbursements. If
Hurwitz is a “specified employee” for purposes of Section 409A, as determined
under DDR’s policy for determining specified employees on the Termination Date,
each payment, benefit, or reimbursement paid or provided under this Agreement
that constitutes a “deferral of compensation” within the meaning of
Section 409A, that is to be paid or provided as a result of a “separation from
service” within the meaning of Section 409A, and that would otherwise be paid or
provided at any time (a “Scheduled Time”) that is on or before the date (the
“Six Month Date”) that is exactly six months after the Termination Date (other
than payments, benefits, or reimbursements that are treated as separation pay
under Section 1.409A-1(b)(9)(v) of the Treasury Regulations) will not be paid or
provided at the Scheduled Time but will be accumulated (together with interest
at the applicable federal rate under Section 7872(f)(2)(A) of the Code in effect
on the Termination Date) through the Six Month Date and paid or provided during
the period of 30 consecutive days beginning on the first business day after the
Six Month Date (that period of 30 consecutive days, the “Seventh Month after the
Termination Date”), except that if Hurwitz dies before the Six Month Date, the
payments, benefits, or reimbursements will be accumulated only through the date
of his death and thereafter paid or provided not later than 30 days after the
date of death.
14.2 Earlier Payment if Not a Specified Employee. If Hurwitz is not a “specified
employee” for purposes of Section 409A, as determined under DDR’s policy for
determining specified

13



--------------------------------------------------------------------------------



 



employees on the Termination Date, any lump sum payment to be made by DDR to
Hurwitz pursuant to any one or more of Sections 7.2(c), 7.2(d), 7.3(c), 7.4(c)
and 7.4(d) will be made by DDR to Hurwitz during the 30-day period that begins
exactly 60 days after the Termination Date rather than during the Seventh Month
after the Termination Date.
14.3 Additional Limitations on Reimbursements and In-Kind Benefits. The
reimbursement of expenses or in-kind benefits provided under Section 7 or under
any other section of this Agreement that are taxable benefits (and that are not
disability pay or death benefit plans within the meaning of Section 409A of the
Code) are intended to comply, to the maximum extent possible, with the exception
to Section 409A set forth in Section 1.409A-1(b)(9)(v) of the Treasury
Regulations. To the extent that any reimbursement of expenses or in-kind
benefits provided under Section 7 or under any other section of this Agreement
either do not qualify for that exception, or are provided beyond the applicable
time periods set forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations,
then they will be subject to the following additional rules: (i) any
reimbursement of eligible expenses will be paid within 30 days following
Hurwitz’s written request for reimbursement; provided that Hurwitz provides
written notice no later than 60 days before the last day of the calendar year
following the calendar year in which the expense was incurred so that DDR can
make the reimbursement within the time periods required by Section 409A;
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any calendar year will not affect the amount of expenses
eligible for reimbursement, or in-kind benefits to be provided, during any other
calendar year; and (iii) the right to reimbursement or in-kind benefits will not
be subject to liquidation or exchange for any other benefit.
14.4 Compliance Generally. Each payment or reimbursement and the provision of
each benefit under this Agreement shall be considered a separate payment and not
one of a series of payments for purposes of Section 409A. DDR and Hurwitz intend
that the payments and benefits provided under this Agreement will either be
exempt from the application of, or comply with, the requirements of
Section 409A. This Agreement is to be construed, administered, and governed in a
manner that effects that intent and DDR will not take any action that is
inconsistent with that intent. Without limiting the foregoing, the payments and
benefits provided under this Agreement may not be deferred, accelerated,
extended, paid out, or modified in a manner that would result in the imposition
of an additional tax under Section 409A upon Hurwitz.
14.5 Termination of Employment to Constitute a Separation from Service. The
parties intend that the phrase “termination of employment” and words and phrases
of similar import mean a “separation from service” with DDR within the meaning
of Section 409A. Hurwitz and DDR will take all steps necessary (including taking
into account this Section 14.5 when considering any further agreement regarding
provision of services by Hurwitz to DDR after the Termination Date) to ensure
that (a) any termination of employment under this Agreement constitutes a
“separation from service” within the meaning of Section 409A, and (b) the
Termination Date is the date on which Hurwitz experiences a “separation from
service” within the meaning of Section 409A.
14.6 Section 409A Gross-Up. If, notwithstanding the efforts of the parties to
comply with Section 409A, Hurwitz is subject to any excise tax under
Section 409A, DDR will make additional payments (“409A Gross-Up Payments”) to
Hurwitz so that after taking into account any such additional tax and any
related interest and/or penalties and the 409A Gross-Up Payments (other than in
respect of or regarding any units or awards granted or vested pursuant to any
Performance Unit Agreement between Hurwitz and the Company, or any equity awards

14



--------------------------------------------------------------------------------



 



granted or issued pursuant to any outperformance award plans (including the
Outperformance Long-Term Incentive Plan) or supplemental equity award plans
(including the 2007 Supplemental Equity Plan) of the Company), Hurwitz will be
in the same position as if no excise tax under Section 409A and no related
interest or penalties had been imposed upon him pursuant to Section 409A. The
Accounting Firm will have the same general duties with respect to the
determination of the amount of any Section 409A Gross-Up as it has with respect
to the determination of Gross-Up Payments with respect to Section 4999 under
Section 13 and the parties will follow procedures in connection with the
determination and payment of any Section 409A Gross-Up Payments that are similar
to those specified in Section 13 in connection with the determination and
payment of any Gross-Up Payments with respect to Section 4999 (including those
procedures in Section 13 that relate to the time at which additional payments
are made).
15. Indemnification.  DDR will indemnify Hurwitz, to the full extent permitted
or authorized by the Ohio General Corporation Law as it may from time to time be
amended, if Hurwitz is made or threatened to be made a party to any threatened,
pending, or completed action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, by reason of the fact that Hurwitz is or was a
director, officer, or employee of DDR and/or of any Subsidiary, or is or was
serving at the request of DDR and/or of any Subsidiary as a director, trustee,
officer, or employee of a corporation, partnership, joint venture, trust, or
other enterprise. The indemnification provided by this Section 15 will not be
deemed exclusive of any other rights to which Hurwitz may be entitled under the
articles of incorporation or the regulations of DDR and/or of any Subsidiary, or
any agreement, vote of shareholders or disinterested directors, or otherwise,
both as to action in Hurwitz’s official capacity and as to action in another
capacity while holding such office, and will continue as to Hurwitz after
Hurwitz has ceased to be a director, trustee, officer, or employee and will
inure to the benefit of his heirs, executors, and administrators. In particular,
Hurwitz will continue to be entitled to the full benefit of the indemnification
agreement dated June 29, 2004 between Hurwitz and DDR (the “Indemnification
Agreement”) for so long as that Indemnification Agreement remains in effect
according to its terms.
16. Certain Expenses. This Section 16 will apply only to expenses that (a) are
otherwise described in one or more of its subsections and (b) are incurred at
any time from the Effective Date through the fifth anniversary of Hurwitz’s
death.
16.1 Reimbursement of Certain Expenses. DDR will pay, as incurred, all expenses,
including the reasonable fees of counsel engaged by Hurwitz, of Hurwitz in
(a) prosecuting any action to compel DDR to comply with the terms of this
Agreement upon receipt from Hurwitz of an undertaking to repay DDR for such
expenses if it is ultimately determined by a court of competent jurisdiction
that Hurwitz had no reasonable grounds for bringing such action or (b) defending
any action brought by a party other than Hurwitz or his personal representative
to have this Agreement declared invalid or unenforceable.
16.2 Advancement of Certain Expenses. Expenses (including the reasonable fees of
counsel engaged by Hurwitz) incurred by Hurwitz in defending any action, suit,
or proceeding commenced or threatened against Hurwitz for any action or failure
to act as an employee, officer, or director of DDR and/or of any Subsidiary will
be paid by DDR, as they are incurred, in advance of final disposition of the
action, suit, or proceeding upon receipt of an undertaking by or on behalf of
Hurwitz in which he agrees to reasonably cooperate with DDR and/or the
Subsidiary, as the case may be, concerning the action, suit, or proceeding, and
(a) if the action, suit, or proceeding is commenced or threatened against
Hurwitz for any action or failure to act as a director, to repay the amount if
it is proved by clear and convincing evidence in a court of competent
jurisdiction that his action or failure to act involved an act or omission
undertaken with

15



--------------------------------------------------------------------------------



 



deliberate intent to cause injury to DDR or a Subsidiary or with reckless
disregard for the best interests of DDR or a Subsidiary, or (b) if the action,
suit, or proceeding is commenced or threatened against Hurwitz for any action or
failure to act as an officer or employee, to repay the amount if it is
ultimately determined that he is not entitled to be indemnified. The obligation
of DDR to advance expenses provided for in this Section 16.2 will not be deemed
exclusive of any other rights to which Hurwitz may be entitled under the
articles of incorporation or the regulations of DDR or of any Subsidiary, or any
agreement, vote of shareholders or disinterested directors, or otherwise.
17. Survival of Obligations. Except as is otherwise expressly provided in this
Agreement, the respective obligations of DDR and Hurwitz under this Agreement
will survive any termination of Hurwitz’s employment under this Agreement.
18. Notices.  Notices and all other communications provided for in this
Agreement must be in writing and will be deemed to have been duly given when
delivered in person (to the President of DDR in the case of notices to DDR and
to Hurwitz in the case of notices to Hurwitz) or mailed by United States
registered mail, return receipt requested, postage prepaid, and addressed, if to
DDR, to its principal place of business, attention: President, and, if to
Hurwitz, to his home address last shown on the records of DDR, or to such other
address or addresses as either party may furnish to the other in accordance with
this Section 18.
19. Entire Agreement, Certain Prior Arrangements. The parties have entered into
a Change in Control Agreement as of the Effective Date of this Agreement. Except
as otherwise set forth below in this Section 19, this Agreement and that Change
in Control Agreement supersede all prior employment and change in control
agreements between the parties and all understandings between them with respect
to the subject matter of this Agreement and of that Change in Control Agreement.
As provided in Section 15, Hurwitz will continue to be entitled to the full
benefit of the Indemnification Agreement for so long as it remains in effect
according to its terms.
20. Mandatory Arbitration Before a Change in Control and To Determine Cause.
Section 20.1 will apply if and only if (a) either party notifies the other, in
writing, that it is demanding resolution of a then-current controversy or claim
by arbitration and the notice is provided by the notifying party to the other
party before any Change in Control has occurred, or (b) Hurwitz exercises his
right to have DDR’s purported justification for terminating his employment for
Cause submitted to arbitration as contemplated by Section 6.3. Nothing in this
Section 20 will limit the right of DDR to seek and obtain injunctive relief in a
court of equity for any breach or threatened breach by Hurwitz of any of his
covenants contained in Section 12 above.
20.1 Scope of Arbitration. If this Section 20.1 applies, any controversy or
claim arising out of or relating to this Agreement or any breach of this
Agreement (if this Section 20.1 applies by reason of clause (a) above) or the
question of whether or not DDR has Cause to terminate Hurwitz’s employment (if
this Section 20.1 applies by reason of clause (b) above), will be settled by
binding arbitration to be held before three arbitrators and conducted in
accordance with the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association in the City of Cleveland, Ohio. The decision of
the arbitrators will be final and binding on both parties and judgment on any
award rendered by the arbitrators may be entered in any court of competent
jurisdiction. Costs and expenses of any such arbitration will be borne by the
parties as may be directed by the arbitrators taking into account the extent to
which the positions taken by each of the parties are reasonable. The arbitrators
will have the power to issue mandatory orders and restraining orders in
connection with any such arbitration.

16



--------------------------------------------------------------------------------



 



20.2 Other Disputes. If Section 20.1 does not apply to any claim or controversy
between the parties, the parties may nevertheless, but need not, mutually agree
to submit any controversy or claim to arbitration as though Section 20.1 did
apply. Failing any such mutual agreement, either party may bring proceedings
against the other with respect to any claim or controversy in any court of
competent jurisdiction that satisfies the venue requirements set forth in
Section 21.8. Nothing in this Section 20.2 imposes upon either party any
obligation to discuss possible arbitration of any claim or controversy to which
Section 20.1 does not apply before bringing any court proceedings with respect
to that claim or controversy.
21. Miscellaneous.
21.1 No Conflict. Hurwitz represents and warrants that he is not a party to any
agreement, contract, or understanding, whether employment or otherwise, that
would restrict or prohibit him from undertaking or performing employment in
accordance with the terms and conditions of this Agreement.
21.2 Assistance. During the term of this Agreement and thereafter, Hurwitz will
provide reasonable assistance to DDR in litigation and regulatory matters that
relate to events that occurred during Hurwitz’s period of employment with DDR
and its predecessors, and will provide reasonable assistance to DDR with matters
relating to its corporate history from the period of Hurwitz’s employment with
it or its predecessors. Hurwitz will be entitled to reimbursement of reasonable
out-of-pocket travel or related costs and expenses relating to any such
cooperation or assistance that occurs following the Termination Date.
21.3 Severability. The provisions of this Agreement are severable and if any one
or more provision is determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions and any partially unenforceable
provision to the extent enforceable in any jurisdiction nevertheless will be
binding and enforceable.
21.4 Benefit of Agreement. The rights and obligations of DDR under this
Agreement will inure to the benefit of, and will be binding on, DDR and its
successors and assigns, and the rights and obligations (other than obligations
to perform services) of Hurwitz under this Agreement will inure to the benefit
of, and will be binding upon, Hurwitz and his heirs, personal representatives,
and assigns.
21.5 No Waiver. The failure of either party to enforce any provision or
provisions of this Agreement will not in any way be construed as a waiver of any
such provision or provisions as to any future violations thereof, nor prevent
that party from later enforcing each and every other provision of this
Agreement. The rights granted the parties in this Agreement are cumulative and
the waiver of any single remedy will not constitute a waiver of that party’s
right to assert all other legal remedies available to it under the
circumstances.
21.6 Modification. This Agreement may not be modified or terminated orally. No
modification or termination will be valid unless in writing and signed by the
party against which the modification or termination is sought to be enforced.
21.7 Merger or Transfer of Assets of DDR.  DDR will not consolidate with or
merge into any other corporation, or transfer all or substantially all of its
assets to another corporation, unless such other corporation assumes this
Agreement in a signed writing and delivers a copy thereof to Hurwitz, which
signed writing may consist of the merger or sale agreement, or similar document.

17



--------------------------------------------------------------------------------



 



Upon any such assumption, the successor corporation will become obligated to
perform the obligations of DDR under this Agreement, and the terms “DDR” and the
“Company,” as used in this Agreement, will be deemed to refer to that successor
corporation.
21.8 Governing Law and Venue. The provisions of this Agreement will be governed
by and construed in accordance with the laws of the State of Ohio applicable to
contracts made in and to be performed exclusively within that State,
notwithstanding any conflict of law provision to the contrary. Subject to the
mandatory arbitration provisions of Section 20, the parties consent to venue and
personal jurisdiction over them in the courts of the State of Ohio and federal
courts sitting in Cleveland, Ohio, for purposes of construing and enforcing this
Agreement.
22. Definitions.
22.1 Accounting Firm.  The term “Accounting Firm” means the independent auditors
of DDR for the fiscal year immediately preceding the earlier of (i) the year in
which the Termination Date occurred, or (ii) the year, if any, in which occurred
the first Change in Control occurring after the Effective Date, and that firm’s
successor or successors; unless that firm is unable or unwilling to serve and
perform in the capacity contemplated by this Agreement, in which case DDR must
select another accounting firm that (x) is of recognized national standing and
(y) is not then the independent auditors for DDR or any Subsidiary.
22.2 Cause. The term “Cause” has the meaning set forth in Section 6.3. For the
avoidance of doubt, the term “Termination For Cause,” as used in the Change in
Control Agreement, is defined in the Change in Control Agreement and is distinct
from the term “Cause” as used in this Agreement.
22.3 Change in Control. The term “Change in Control” has the meaning given to
that term in the Change in Control Agreement.
22.4 Change in Control Agreement. The term “Change in Control Agreement” means
the agreement denominated as such between Hurwitz and DDR entered into
contemporaneously with this Agreement, as that agreement may be amended from
time to time.
22.5 Change in Ownership or Control. The term “Change in Ownership or Control”
has the meaning given to that term (without initial caps) in the Treasury
Regulations published under Section 280G.
22.6 Good Reason. The term “Good Reason” has the meaning set forth in Section
6.4.
22.7 Internal Revenue Code. The term “Internal Revenue Code” means the Internal
Revenue Code of 1986, as amended.
22.8 Section. References in this Agreement to one or more “Sections” are to
sections of this Agreement, except for references to any of Sections 409A, 280G,
and 4999, which are references to those respective sections of the Internal
Revenue Code.
22.9 Section 280G. The term “Section 280G” means Section 280G of the Internal
Revenue Code. References in this Agreement to Section 280G are intended to
include any proposed, temporary, or final regulations, or any other guidance,
promulgated with respect to Section 280G by the U.S. Department of Treasury or
the Internal Revenue Service.

18



--------------------------------------------------------------------------------



 



22.10 Section 409A. The term “Section 409A” means Section 409A of the Internal
Revenue Code. References in this Agreement to Section 409A are intended to
include any proposed, temporary, or final regulations, or any other guidance,
promulgated with respect to Section 409A by the U.S. Department of Treasury or
the Internal Revenue Service.
22.11 Section 4999. The term “Section 4999” means Section 4999 of the Internal
Revenue Code. References in this Agreement to Section 4999 are intended to
include any proposed, temporary, or final regulations, or any other guidance,
promulgated with respect to Section 4999 by the U.S. Department of Treasury or
the Internal Revenue Service.
22.12 Subsidiary. The term “Subsidiary” means any corporation, partnership, or
other entity a majority of the voting control of which is directly or indirectly
owned or controlled by DDR.
22.13 Termination Date. The term “Termination Date” means the date on which
Hurwitz’s employment with DDR and its Subsidiaries terminates.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, DDR and Hurwitz have executed this Agreement, DDR by its
duly authorized Chief Executive Officer, as of the date first written above.

            DEVELOPERS DIVERSIFIED REALTY CORPORATION
      By:   /s/ Scott A. Wolstein         Scott A. Wolstein, Chief Executive
Officer            /s/ Daniel B. Hurwitz       DANIEL B. HURWITZ         

20



--------------------------------------------------------------------------------



 



         

EXHIBIT A
INCENTIVE OPPORTUNITY
Annual Bonus
As % of Salary

      Threshold   Maximum       300%   600%

21